UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA

             - v. -                                  MEMORANDUM AND ORDER

Michael Falu,                                          19 Cr. 937 (NRB)

               Defendant.
----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

       Without referencing any particular health-related facts and

thus   primarily      relying   on   the   now   standard    application   for

temporary release, counsel for Michael Falu ("Falu") seeks bail

for a second time.      The current indictment is based on the results

of a search, pursuant to a warrant, conducted after a probation

officer observed evidence of possible drug dealing during a routine

home visit.     Following the execution of the search warrant, Falu

was charged with possession with intent to distribute mixtures

containing cocaine base and methamphetamine and with being a felon

in possession of ammunition (fifteen bullets having been found in

his room).     Falu, who is now 32, first came to the attention of

the criminal justice system at age 17.           According to the Pretrial

Services report, he has four adult convictions including an earlier

federal conviction for distribution of oxycodone for which he

received a four-year sentence, and most recently he pled guilty to

a charge of escape from a re-entry center which followed his

incarceration on the oxycodone conviction.                  He also has been
charged with violating his conditions of supervised release as a

consequence of the home visit described above.        In addition, the

Court counts the issuance of six bench warrants in the pretrial

report.

     Given this defendant's history of repeated criminal conduct,

defiance of court orders, and disregard for the conditions of

release, he cannot meet the burden of establishing by clear and

convincing evidence that he will neither flee nor pose a danger to

any other person or the community.         Fed. R. Cr. P. 32.1 (a)(6).

Nor has the defendant made a showing that he is entitled to

temporary release given the absence of any medical condition

specific to this defendant.

     This application has been resolved on the basis of the lengthy

written   submissions   given   the   Court's   familiarity   with   this

defendant (having previously denied a bail application) and given

the extremely limited access to in-court proceedings.

     SO ORDERED.



Dated:     New York, New York
           March 30
                 __, 2020
                                       ____________________________
                                       NAOMI REICE BUCHWALD
                                       UNITED STATES DISTRICT JUDGE




                                       2
